Citation Nr: 1231410	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD), for the period prior to April 18, 2011.

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), for the period from April 18, 2011.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to February 1992.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the St. Louis, Missouri, VA Regional Office (RO).

This case was previously remanded by the Board in March 2011.  As no further development is required, the case is ready for further disposition.  Additionally, at the time of the March 2011 remand, claims of service connection for right ankle, right knee, right shoulder, and left knee disabilities were also on appeal.  Service connection for those claims was granted by the RO/AMC in May 2012, satisfying the appeals in full.  As such, those issues are no longer on appeal.  


FINDINGS OF FACT

1.  For the period prior to April 18, 2011, the Veteran's service-connected CAD was not shown to have been manifested by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

2.  From April 18, 2011, the Veteran's CAD has not been manifested by chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for CAD for the period prior to April 18, 2011, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code (DC) 7005 (2011).

2.  The criteria for a rating in excess of 60 percent for CAD since April 18, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, DC 7005 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2006 and December 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Both letters also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  The letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2007.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Additionally, the Veteran was afforded VA examinations in December 2006, August 2008, and April 2011.  The Board finds that the December 2006 and April 2011 examinations were adequate as the examiners reviewed the claims file and the associated treatment records, conducted thorough interviews with the Veteran regarding his symptoms and conducted the appropriate tests.  In particular, the Board notes that the April 2011 VA examination was provided in accordance with the March 2011 Remand.  The Board finds that the VA examiner complied with the Remand directives. 

Regarding the August 2008 VA examination, the Board notes that the examiner reviewed the claims file and the associated treatment records, and conducted a thorough interview with the Veteran regarding his symptoms.  However, the August 2008 VA examiner did not conduct the appropriate tests nor did he certify why such testing was not possible.  Note 2 of 38 C.F.R. § 4.104 indicates that an estimate of METs may be used if a laboratory determination of METs by exercise testing cannot be done for medical reasons.  The Board acknowledges that the value of METs estimated by the August 2008 VA examiner would meet the criteria for a 100 percent rating, but the examiner did not indicate any medical reason as to why exercise testing could not be done.  The Board also notes that the Veteran was able to undergo exercise testing at VA examinations prior to, and subsequent to, the August 2008 VA examination.  As there is no indication that there was any medical reason that exercise testing could not be done at the August 2008 VA examination, the Board must disregard the estimate for METs.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In this case, the Veteran has been service connected for coronary artery disease (CAD) since October 2000.  His disability was initially rated as 30 percent disabling from October 2000, under Diagnostic Code (DC) 7005 for arteriosclerotic heart disease (CAD).  In July 2006, the RO received the Veteran's claim for an increased rating for CAD, which was denied in January 2007.  The Veteran disagreed with the January 2007 decision resulting in the present appeal.  During the pendency of the appeal, the disability rating was increased to 60 percent, effective April 18, 2011.  

In the case of an increased rating claim, the effective date for an increase is the date of the claim, or the date of objective evidence of the increase, whichever is later.  See 38 C.F.R. § 3.400(o).  As explained below, the Board finds that the Veteran's disability warrants a 30 percent disability rating prior to April 18, 2011 and a 60 percent disability rating from April 18, 2011.

Under DC 7005, a 30 percent rating is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

      	i.  Period prior to April 18, 2011

The Veteran filed a claim for an increased rating for his CAD in July 2006.  His disability had been rated as 30 percent disabling at that time.  For the following reasons, the Board finds that a rating in excess of 30 percent is not warranted prior to April 18, 2011.

A July 2006 VA outpatient treatment record indicated that the Veteran had a cardiac catheterization in November 2005 for severe one vessel disease, with successful percutaneous coronary intervention of mid-left anterior descending and ejection fraction of 55 percent by nuclear scan.  The Veteran was instructed to continue medications to control his CAD. 

Next, the Veteran underwent a VA examination in December 2006.  At the December 2006 VA examination, the Veteran reported a positive history of hypertensive heart disease.  He denied congestive heart failure and other heart disease and had no heart rhythm disturbance.  The Veteran reported experiencing intermittent chest pain.  He reported that he can walk slowly about one half of a block, can climb one flight of steps, cannot use the lawn mower, and that his chest pain is commonly accompanied by dyspnea.  He denied a history of syncope.  He reported weekly fatigue, weekly angina, monthly dizziness, and dyspnea on mild exertion.  The examiner estimated his METs to be 10.1 after exercising for nearly eight and one half minutes.  The Veteran had an ejection fraction of greater than 50 percent.  The Veteran's heart was found to be of a normal size on echocardiogram. The examiner noted that the Veteran has ischemic heart disease with severe effects on daily activities such as chores, shopping, and traveling.  The examiner noted that the Veteran's heart disability prevents exercise, sports, and recreation.  However, the examiner found no effect on activities including feeding, bathing, dressing, toileting, and grooming. 

The Veteran also underwent a VA examination in August 2008.  Most of the August 2008 VA examination findings were similar to the findings noted at the December 2006 VA examination.  At the August 2008 VA examination, the Veteran again reported a positive history of hypertensive heart disease, which the examiner noted was mild.  The Veteran again denied congestive heart failure and other heart disease and had no heart rhythm disturbance.  The Veteran reported experiencing intermittent chest pain.  He reported that he can walk slowly about one half of a block, can climb one flight of steps, cannot use the lawn mower, and that his chest pain is commonly accompanied by dyspnea.  He denied a history of syncope.  He also reported no angina, as opposed to his previous report of weekly angina.  As in December 2006, he reported monthly dizziness and dyspnea on mild exertion.

Notably, however, at the August 2008 examination, the Veteran reported constant fatigue, rather than just the weekly fatigue that he had previously reported.   Additionally, the examiner estimated his METs to be 2-3, per the Veteran's report of his daily activity.  The Board acknowledges that the Veteran was competent to report on his daily activities as his symptoms and feelings came to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran's statements to be credible, particularly, when the Veteran made a statement against his own interest by reporting that his disability had no effect on some of his daily activities (shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming).  However, notwithstanding competent and credible statements regarding the Veteran's experiences with his daily activities, the Board must disregard the August 2008 VA examiner's estimation of METs because the examiner did not indicate why actual exercise testing was not possible.  Further, the December 2006 and November 2008 VA examiners were able to conduct exercise testing, which demonstrates to the Board that the Veteran was capable of undergoing exercise testing.  

The Board acknowledges that the August 2008 VA examiner's estimation of the Veteran's METs was 2-3 would have met the criteria for a 100 percent rating as a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  As noted above, the Board is permitted to accept an estimate of METs, rather than the actual number of METs, if the examiner certifies that exercise testing was not possible.  38 C.F.R. § 4.104, Note 2.  However, in this case, the examiner did not explain why exercise testing could not be done.  In light of the fact that the Veteran was able to undergo exercise testing in December 2006 and November 2008, the Board reasons that the Veteran should have been able to undergo the exercise testing in August 2008.  Without explanation to the contrary from the August 2008 VA examiner, the Board finds that the August 2008 estimated METs must be disregarded.  

Further, at the August 2008 VA examination, the Veteran still had an ejection fraction of greater than 50 percent and his heart was still found to be of a normal size on echocardiogram.  Additionally, the examiner noted that the Veteran had coronary atherosclerosis with only moderate effects on daily activities such as exercise and sports and mild effect on chores.  Thus, there is no indication that his disability had significantly worsened since the December 2006 VA examination.

Next, the Veteran underwent a VA stress test in November 2008.  At that time, he was able to reach a maximum of 8.5 METs.  The VA physician noted that the test was terminated due to knee pain and that no symptoms of chest pain or shortness of breath were reported.  The stress test was considered normal.  Notably, this stress test did not indicate CAD resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

There are no VA treatment records showing more severe symptomatology at any time during the period prior to April 18, 2011.

In sum, for the period prior to April 18, 2011, the record does not reflect CAD resulting in more than one episode of acute congestive heart failure in the past year, or; an actual workload (or certified estimated workload) of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  His actual METs have been shown to be 10.1 and 8.5 and possibly higher as the November 2008 stress test was terminated due to orthopedic complaints, not CAD complaints.  Significantly, congestive heart failure has not been diagnosed.  Additionally, his ejection fraction has not been shown to be less than 50 percent.  As such, a 60 percent rating prior to April 18, 2011, is not warranted.

	ii.  Period from April 18, 2011

Next, in accordance with the March 2011 Board Remand, the Veteran underwent a VA examination in April 2011.  The RO assigned a 60 percent rating for the period from April 18, 2011.  For the following reasons, the Board finds that a higher rating is not warranted. 

At the April 2011 VA examination the Veteran reported no history of myocardial infarction or other heart disease although he provided a positive history for hypertension, heart rhythm disturbance, fatigue and dyspnea as well as angioplasty and stent placement.  The VA examiner estimated his METs to be 4-5 on stress test.  The examiner also estimated METs of 3 to 5 during reported activity of washing the Veteran's car.  The examiner also noted that exercise was contraindicated due to the Veteran's history of unstable angina and arrhythmia.  The Veteran had an ejection fraction of greater than 50 percent.  The Veteran's heart was found to be of a normal size on X-ray.  In April 2011, the examiner noted that the Veteran had ischemic heart disease that precludes vigorous sports, exercise, chores, recreation and had a moderate effect on shopping and travel.  

There are no additional records showing more severe symptomatology during the period from April 18, 2011.

These clinical findings do not reflect CAD resulting in chronic congestive heart failure; or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Notably, congestive heart failure has not been diagnosed.  The Veteran's workload was estimated to be 4-5 METs.  And, his ejection fraction has not been shown to be less than 30 percent.  Thus, a higher (100 percent) evaluation is not warranted.

	iii.  Other Considerations

The Board has considered the Veteran's belief that his disability is of such severity as to warrant a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses such as fatigue, shortness of breath, and chest pain.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  The identification or diagnosis of heart disease and measurement of METs requires medical expertise not possessed by the Veteran or his representative.  However, such competent evidence-concerning the nature and extent of the Veteran's CAD-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Based on the evidence above, the Board finds that a disability rating in excess of 30 percent for CAD, prior to April 18, 2011, and a disability rating in excess of 60 percent from April 18, 2011, are not warranted.

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his CAD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's CAD disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.


ORDER

A rating in excess of 30 percent for the period prior to April 18, 2011, is denied.

A rating in excess of 60 percent for the period from April 18, 2011, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


